Exhibit No. 10.96

 

[g169581kci001.gif]

Russ Berrie and Company, Inc.

111 Bauer Drive, Oakland, NJ 07436

(201) 337-9000  (800) 631-8465

 

September 28, 2005

 

Mr. Arnold S. Bloom

8 Suzanne Lane

Chappaqua, NY 10514

 

Dear Arnold:

 

This letter serves to confirm the severance arrangement between Russ Berrie and
Company, Inc. (the “Company”) and you.  In recognition and appreciation for your
many years of service and contribution to the Company, the severance package
consists of the following:

 

1.               Title; Termination of Employment; Final Paycheck.  Effective
September 26 through December 31, 2005, you shall hold the title of, and serve
as, a Company Vice President.  Your employment with the Company will terminate
effective December 31, 2005.  You will be paid your final paycheck in the usual
manner.  That final paycheck will include your regular pay through December 31,
2005.

 

2.               Severance Payments.  The Company will pay you severance for a
period of 12 months pursuant to the Company’s Severance Policy for Domestic Vice
Presidents (and Above).  Severance payments will begin with the first pay period
of 2006.  Severance will be paid at your current salary rate (base pay not
including bonuses, commissions or the like.  The severance will be paid over the
course of the severance period in accordance with the Company’s normal pay
schedule (not in a lump sum).  Notwithstanding the terms of the Company’s
Severance Policy for Domestic Vice Presidents (and Above), the severance pay
will continue even if you secure other employment during the severance payment
period (but subject to the terms of the Release Agreement hereinafter
described).  In order to receive the severance payments under the Company’s
Severance Policy for Domestic Vice Presidents (and Above), you must sign and
deliver to the Company its form of Release Agreement (a copy of which is
attached hereto).

 

1

--------------------------------------------------------------------------------


 

3.               Other Payments.  In addition to the severance payments
described in paragraph 2 above, the Company will also pay to you additional
severance in the amount of Two Thousand Six Hundred Fifteen Dollars ($2,615.00)
per regular pay period for a period of 26 pay periods, beginning with the first
pay period in 2006.  In order to receive these additional severance payments,
you must sign and deliver to the Company its form of Release Agreement
(referenced in paragraph 2 above).

 

4.               Benefit Continuation.  Pursuant to the Company’s Severance
Policy for Domestic Vice Presidents (and Above), you are entitled to remain on
the Company’s family medical and family dental insurance plans for a period of
12 months after termination of employment.  This means that you will be covered
under these insurance coverages from January 1 through December 31, 2006.  The
premiums for this coverage during that 12 month period are paid entirely by the
Company.  In other words, the Company will pay your premiums for the medical and
dental coverage in which you were enrolled on the date of your termination of
employment.  The benefit continuation will continue even if you secure other
employment during the period of benefit continuation (but subject to the terms
of the above-referenced Release Agreement).  As a condition to receiving the 12
months of benefit continuation coverage, you must sign and deliver to the
Company the Company’s form of Release Agreement (referenced in paragraph 2
above).

 

5.               Other Benefits.  Pursuant to the Company’s Severance Policy for
Domestic Vice Presidents (and Above), during the 12 month severance period, you
are entitled to remain on all of the Company’s other insurance plans for which
you were eligible on the date of termination of your employment.

 

6.               COBRA.  After the expiration of the benefit continuation
coverage described in paragraph 4 above, you will be entitled to continue your
benefits, at your expense, pursuant to the provisions of COBRA. You will receive
more information (including the cost) about COBRA directly from the Company’s
COBRA administrator (PayFlex Systems USA, Inc).  This right to continue your
benefits under COBRA would currently allow you to continue your benefits (at
your expense) for a period of 18 months commencing January 1, 2007.

 

7.               2005 Vacation.  You will be paid for all 2005 accrued and
unused vacation time (including carry-over time).  Our records indicate that you
currently have 17 accrued and unused vacation (and carry-over) days.  You will
be paid for these days (less the vacation days, if any, that you use between now
and December 31, 2005).  This vacation pay will be included in your final
paycheck (described in paragraph 1 above).

 

8.               Automobile Allowance.  Pursuant to the Company’s Severance
Policy for Domestic Vice Presidents (and Above), you are entitled to payment of
your automobile allowance for a period of 60 days following termination of

 

2

--------------------------------------------------------------------------------


 

employment.  You will receive payment of that allowance for the first 60 days of
2006.

 

9.               401(k) Plan.  Enclosed please find a letter explaining the
various alternatives regarding the monies you have in your 401(k) account.

 

10.        Executive Deferred Compensation Plan.  Our records indicate that you
have monies in the Executive Deferred Compensation Plan.  Enclosed please find
an informational sheet relating to your options with respect to these monies.

 

11.        Company Property.  On or prior to your date of termination of
employment, you are required to return all Company property and documents.

 

12.        Unemployment Benefits.  You may be entitled to file for unemployment
compensation providing that you meet your State’s criteria.  The Company agrees
not to contest your application for unemployment benefits.

 

The above-described severance arrangement supercedes all other severance,
termination and all other provisions contained in any Company policies
(including, without limitation, the Company’s Severance Policy for Domestic Vice
Presidents (and Above)) and in any agreements between the Company and you
(including, without limitation, the stock option agreements between the Company
and you and the Company’s Change-in-Control Agreement).

 

Arnold, I wish you the best in your future endeavors.

 

 

 

Very truly yours,

 

 

 

 

 

/s/ Anthony Cappiello

 

 

Anthony Cappiello

 

EVP and CAO

 

cc:  A. Gatto

       E. Goldenberg

 

3

--------------------------------------------------------------------------------